DETAILED ACTION
The present Office Action is responsive to the After-Final Amendment received on May 3, 2021.
AFCP 2.0 Request – Denied
	Applicants’ request to have the After-Final Amendment received on May 3, 2021 considered under AFCP 2.0 program is proper, but has been denied.
	The Amendment made in the After-Final Amendment seeks to preclude the presence of cyclodextrin in the claimed method.  However, the preclusion of the reagent was not required prior to the close of prosecution.
	Therefore, the amendment which seeks to preclude the presence of cyclodextrin, for the purpose of overcoming the prior art rejection of record, necessitates additional time for searching and consideration of prior art, as well as determining whether applicants have support for specific elimination of a reagent which the application had clearly employed in their examples.
	Consideration of such issues would require time which is beyond that which is sanctioned on the pilot program and therefore, Applicants’ request for AFCP 2.0 is hereby denied.
	Based on this decision, the After-Final Amendment received on May 3, 2021 is treated based on pre-pilot practice, and its entry is also denied.
MPEP 714.13 states that Applicants cannot, as a matter of right, amend any finally rejected claims, except when an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some way requires only cursory review by the examiner.  As discussed above, Applicants’ After-Final Amendment raises new issues requiring more than a "cursory review." 
Therefore, the present amendment will not be entered.
Conclusion
	No claims are allowed as all rejections made of record in the Final Rejection mailed on March 4, 2021 are maintained.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 11, 2021
/YJK/